CaP F6WOS7SS2LH DacaMURPBS? KEP LOLSHS Page LS t

FILED
US. STRICT COURT
BISTRICT OF MARYLAND
UNITED STATES DISTRICT COURT
FOR THE DISTRICT GBIMAR ANNE 5: 58

CLERK'S OFFICE

 

AT BALTIMGRE
CONSUMER FINANCIAL PROTECTION BY mene enncrne DEPLIT ¥
BUREAU,
Plaintiff
y CASE No. 1:16-cv-03759-ELH

ACCESS FUNDING, LLC, et ai.,

Defendants

 

 

ORDER

Upon consideration of the Parties’ Joint Motion to Extend the Discovery, Request for

Admissions, and Motions Deadlines, it is this Q4q day of October 2018, by the United States »

District Court for the District of Maryland — Northern Division, hereby:
ORDERED that the Scheduling Order filed February 22, 2018 (ECF No. 56) and the
Order entered September 10, 2018 (ECF No. 79) are hereby amended such that the following are

the operative dates:

December 19, 2018 Discovery Deadline; Submission of Status Report
January 4, 2018 Requests for Admissions
January 30, 2018 Pretrial Dispositive Motions Deadline

Any deadlines not set forth above remain unchanged from this Court’s February 22, 2018

Scheduling Order.

 

Judge Ellen L. Hollander
U.S. District Court for the District of Maryland

 
